{¶ 1} This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
{¶ 2} On March 30, 2004, relator, Disciplinary Counsel, filed with this court a certified copy of a report of the Findings of Panel C of the Grievance Commission of the State of Maine entered August 7, 2003, in Board of Overseers of the Bar v. David N. Fisher Jr., Esq., case No. 02-60, publicly reprimanding respondent. On April 2, 2004, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed no response to the show-cause order. This cause was considered by the court, and on consideration thereof,
{¶ 3} IT IS ORDERED AND ADJUDGED by this court that pursuant to Gov.Bar R. V(11)(F)(4), respondent, David N. Fisher Jr., Attorney Registration No. 0046028, last known address in Cincinnati, Ohio, be publicly reprimanded.
{¶ 4} IT IS FURTHER ORDERED, sua sponte, by the court, that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
{¶ 5} IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
{¶ 6} IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Section.
{¶ 7} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.